Citation Nr: 0801883	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a higher evaluation for radiculopathy, 
cervical spine, C8, prior to July 14, 2003, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a higher evaluation for radiculopathy, 
cervical spine, C8, beginning July 14, 2003, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
August 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii in which an evaluation greater than 20 
percent for radiculopathy of the cervical spine, C8, was 
denied.

There is some confusion as to which rating decision the 
veteran appealed.  This appears to be partly the result of 
the veteran's own confusion about what condition of the spine 
and upper extremities is service-connected, due to changes 
made by the RO in the description of her service-connected 
disability in a 2000 rating decision, which was decided prior 
to the rating decision currently on appeal.

The veteran was originally service connected for a disability 
described as left C8 radiculopathy versus cubital tunnel 
syndrome in a January 1998 rating decision.  The disability 
was evaluated as 20 percent disabling under Diagnostic Code 
8515-8511, which contemplated neurological impairment of the 
median and middle radicular nerves.  

In a September 2000 rating decision, the RO changed the 
description of the veteran's disability to radiculopathy, 
cervical spine, C8, and evaluated the disability under 
Diagnostic Code 5299-5293, which contemplated intervertebral 
disc disease of the cervical spine.  In its reasons and 
bases, the RO noted that the most recent VA examination 
linked neurological manifestations in the left and right 
wrist to the cervical radiculopathy; but additional evidence 
showed the veteran had undergone a post-service injury to her 
right upper extremity.  The RO declined to grant additional 
compensation for the residuals of that injury, which involved 
symptoms in the right upper extremity.  The RO thus confirmed 
and continued the 20 percent evaluation, but under the new 
diagnostic code.  The veteran did not appeal this decision 
and it became final.  

In December 2001, the veteran filed a claim for increase for 
her left cubital tunnel syndrome.  She also requested the RO 
reopen and re-evaluate her claim for right arm and cervical 
spine disability, and for numbness in her lower extremities.  
She alleged the condition in her right arm was the same as in 
her left arm.

In a March 2002 letter, the RO notified the veteran that her 
previous claim for right wrist condition had been denied as 
not well grounded and therefore it would be considered again.

In May 2003 the RO issued a rating decision confirming and 
continuing the 20 percent evaluation for radiculopathy, 
cervical spine, C8 and denying service connection for a right 
wrist condition.  The veteran submitted a statement in July 
2003 alleging that the RO had again confused the disability 
for which she sought an increase.  She stated she was 
service-connected for left cubital tunnel syndrome, and 
argued that her neck, among other conditions, continued to 
cramp and hurt constantly.  

The RO sent the veteran a letter explaining that she was now 
service-connected for radiculopathy of the cervical spine, C8 
and that it was the neck problem that was causing her upper 
left extremity problems.  The letter requested that she 
clarify her claim.  The veteran's response in August 2003 
shows that she remained confused about the nature of the 
disability for which she was service-connected.  However, she 
continued to argue that her left arm and neck disability had 
increased in severity, and that she experienced neurological 
symptoms in both her upper extremities that were part and 
parcel of the service-connected left arm and neck 
(radiculopathy, cervical spine, C8).  

Ultimately, the RO accepted the veteran's statements as a new 
claim for increase, rather than a disagreement to the May 
2003 rating decision.  Yet, the July 2003 statement expressed 
disagreement with the May 2003 rating decision in that the 
veteran stated the RO had confused her disability picture.  
In addition, review of the record shows the RO was still in 
the process of gathering evidence, and the veteran continued 
presenting argument and additional evidence-consistently 
pursuing her claim for increase-from the December 2001 claim 
throughout the appeal period.

A notice of disagreement need only express dissatisfaction or 
disagreement with a rating decision and be filed within a 
year of the notice of that decision.  See 38 C.F.R. § 19.26.  
The July 2003 statement was received within two months of the 
May 2003 rating decision and expressed dissatisfaction with 
the May 2003 decision.  Therefore, the veteran's July 2003 
statement is accepted as a notice of disagreement to the May 
2003 rating decision, which was predicated by the December 
2001 claim.  

Concerning the veteran's continued claim that neurological 
symptoms in her upper extremities are part and parcel of the 
service-connected left arm and neck (radiculopathy, cervical 
spine, C8) disability, an August 2006 VA examination 
establishes by medical opinion that neuropathy is not a 
manifestation of the veteran's service-connected cervical 
spine disability.  Notwithstanding, the examiner further 
opined that the veteran's left upper extremity neurological 
manifestations had their onset during her active service.  

In addition, the record shows that the veteran is diagnosed 
with thoracic outlet syndrome.  

The claims for compensation based on neurological 
manifestations in the veteran's left and right upper 
extremities, and for service connection of thoracic outlet 
syndrome, are referred to the RO for separate adjudication.  
With respect to the claim for neurological manifestations in 
the veteran's upper left and right extremities, the Board 
notes that there is a favorable VA medical opinion of record 
with respect to service connection for the left upper 
extremity.

In an April 2004 rating decision, the RO granted an increase 
to 30 percent for the service-connected radiculopathy, 
cervical spine, C8, effective in July 2003.  However, as this 
is not the highest evaluation afforded under the diagnostic 
code for spine disabilities, the veteran's claim remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
decision results in two time periods for consideration, that 
prior to July 14, 2003 and that beginning in July 14, 2003.  
The issues are thus as recharacterized on the front page of 
this decision.
FINDINGS OF FACT

1.  The evidence establishes that, prior to July 14, 2003, 
the veteran's cervical spine disability was manifested by 
severe limitation of the motion of the cervical spine 
measuring 25 degrees flexion at its most limited, pain 
requiring prescribed medication, but no findings of fractured 
vertebrae, unfavorable ankylosis, and no neurological 
findings.

2.  The preponderance of the evidence establishes that, 
beginning July 14, 2003, the veteran's cervical spine 
disability is manifested by no more than severe limitation of 
the motion of the cervical spine measuring 45 degrees at its 
most limited, pain requiring prescribed medication, but no 
findings of fractured vertebrae, unfavorable ankylosis, and 
no neurological findings attributable to C8.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and no 
greater, are met prior July 14, 2003.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5385, 5286, 5287, 
5290, and 5293 (effective prior to September 23, 2002).

2.  The criteria for an evaluation greater than 30 percent 
are not met beginning July 14, 2003.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5285, 5286, 5287, 
5290, and 5293 (effective prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2002.  Additional notice was provided 
in December 2003.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

However, notification intended to advise the veteran of the 
laws regarding degrees of disability and effective dates did 
not reach her.  Nonetheless, this decision grants an increase 
in disability evaluation back to the date of the veteran's 
claim for increase.  The veteran may still appeal the 
effective date of the grant.  No other increased evaluation 
is granted as a result of this decision.  Accordingly, any 
other defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

VA has obtained available service medical records, accorded 
the veteran VA examinations, assisted the appellant in 
obtaining evidence, including private medical records and 
records from the Social Security Administration (SSA), and 
afforded the veteran the opportunity to give testimony before 
the Board, which she declined. All other known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file, and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Evaluation

The veteran seeks an increased evaluation for her service 
connected cervical spine disability both prior to and 
beginning July 14, 2003. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service connected for left C8 radiculopathy 
versus cubital tunnel syndrome in a September 1998 rating 
decision, and the disability was evaluated as 20 percent 
disabling effective in August 1997 under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515-8511, which contemplates impairment of 
the median nerve evaluated as incomplete paralysis of the 
middle radicular nerve group.  In September 2000, as noted 
above, in the Introduction, the RO changed the description of 
the veteran's disability to radiculopathy, cervical spine, 
C8, and evaluated the condition under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5293, which contemplates a condition of 
the cervical spine evaluated as intervertebral disc syndrome.  
The 20 percent evaluation was, however, confirmed and 
continued.  

In December 2001, the veteran filed her current claim for 
increase.  In May 2003, the RO issued a rating decision 
confirming and continuing the 20 percent evaluation assigned 
for radiculopathy, cervical spine, C8, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, which contemplates limitation 
of motion in the cervical spine.  The veteran appealed this 
decision.  Subsequently, the RO issued a rating decision 
dated in April 2004, granting a 30 percent evaluation under 
Diagnostic Code 5290, effective in July 2003.

A 20 percent evaluation under Diagnostic Code 5290 
contemplates moderate limitation of cervical spine motion.  A 
30 percent evaluation contemplates limitation of cervical 
spine motion that is severe.  An evaluation greater than 30 
percent is not provided by Diagnostic Code 5290, but an 
additional 10 percent, may be warranted for demonstrable 
deformity of vertebral body.  

In the April 2004 rating decision that awarded a 30 percent 
evaluation, the RO, in discussing the old criteria, noted 
that the recent, July 2003, VA examination reflected findings 
of severe limitation of motion in the cervical spine absent 
findings of demonstrable deformity of a vertebral body or of 
unfavorable ankylosis.

The regulations governing the evaluation of spine 
disabilities were revised twice during the pendency of the 
veteran's claim, in September 2002 and September 2003.

The change in regulations pertinent to this case took place 
were made effective on September 26, 2003.  The regulations 
where then revised to provide a General Rating Formula for 
Disease and Injuries of the Spine.  These revised criteria 
require that a back disability be evaluated under whichever 
method results in the higher evaluation, when all 
disabilities are combined, under 38 C.F.R. Section 4.25, and 
that the spine is to be evaluated with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

Under the General Rating Formula, a 10 percent evaluation is 
assigned for forward flexion f the cervical spine limited to 
greater than 30 degrees but no greater than 40 degrees, 
combined range of motion of the cervical spine greater than 
170 degrees but no greater than 335 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A 20 percent 
evaluation is assigned for forward flexion of the cervical 
spine greater than 15 degrees but no greater than 30 degrees.  
A 30 percent evaluation is assigned for limitation of forward 
flexion of the cervical spine at 15 degrees or less or for 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the cervical spine; and a 100 percent evaluation is 
afforded for unfavorable ankylosis of the entire spine.

Note (5) stipulates that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(1) following the General Rating Formula stipulates that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.

Evaluations greater than 20 and 30 percent could also be 
warranted under Diagnostic Codes other than 5290 for the 
criteria in effect prior to September 23, 2002.  A 40 percent 
evaluation could be warranted for unfavorable ankylosis of 
the cervical spine (Diagnostic Code 5287), and a 60 percent 
evaluation could be warranted for residuals of fractured 
vertebrae without cord involvement and with abnormal mobility 
requiring a neck brace (Diagnostic Code 5285), or for 
ankylosis of the entire spine at a favorable angle 
(Diagnostic Code 5286).  A 40 percent evaluation could also 
be warranted for severe, recurring attacks of intervertebral 
disc syndrome with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with intermittent relief (Diagnostic Code 
5293).

In September 2002, the regulations governing the evaluation 
of intervertebral disc syndrome were also revised and now 
instruct that such symptoms shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

In September 2003, the criteria governing intervertebral disc 
disease was reclassified as Diagnostic Code 5243.  However, 
the criteria itself remained the same.  Under the revised 
criteria, an evaluation of 20 percent contemplates 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks during the past 
twelve months.  An evaluation of 40 percent contemplates 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during the 
past twelve months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective prior to September 26, 2003, and Diagnostic 
Code 5243, effective September 26, 2003.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.  Following a thorough review of the various rating 
criteria, the Board finds that the old criteria are more 
favorable to the veteran.

Under the new criteria, the medical evidence supports, at 
most, an evaluation of 20 percent for the radiculopathy, 
cervical spine, C8 both before and after July 14, 2003.

The medical evidence shows cervical spine motion, at its most 
limited, at 25 degrees forward flexion, and combined range of 
cervical spine motion at 210 degrees.  This warrants, at 
most, a 20 percent evaluation under the General Rating 
Formula.  The veteran's cervical spine is not shown to be 
ankylosed.  Rather, range of motion has always been present, 
albeit with pain and limitation.  And, while the veteran is 
service-connected for cervical spine radiculopathy at C8, the 
medical evidence does not reflect that the veteran has had 
incapacitating episodes of greater than two weeks requiring 
bed rest and treatment prescribed by her physician.  
Neurological findings, throughout, have been negative for 
neuropathy attributable to the C8 vertebrae, the only 
vertebrae for which the veteran is service-connected.  There 
are thus no neurological symptoms that may be separately, 
compensably, evaluated under the new criteria.

However, the veteran is already evaluated as 20 percent 
disabled prior to July 14, 2003 and as 30 percent disabled 
beginning July 14, 2003 under Diagnostic Code 5290 of the old 
criteria.  As the old criteria are more beneficial to the 
veteran, her disability will be evaluated under the old 
criteria.

Prior to July 14, 2003

The RO's reasoning for granting the 30 percent evaluation 
effective July 14, 2003 was that this the date of the 
veteran's claim for increase and the earliest date that the 
medical evidence demonstrated an increase in the service-
connected cervical spine disability.  

However, as explained in the Introduction, this appeal is 
based on a claim the veteran filed in December 2001.  Thus, 
the Board must consider whether an evaluation greater than 20 
percent may be granted prior to July 4, 2003.

VA examination conducted in September 2002 found limitation 
of cervical spine motion at 25 degrees forward flexion, 25 
degrees extension, 35 degrees bilateral lateral flexion, and 
45 degrees bilateral lateral rotation.  Grip strength was 
measured at 5 of 5 and all fingers were able to oppose the 
median transverse crease of their respective hands.  Thumbs 
were similarly able to oppose the base of the fifth digit of 
the hand, bilaterally, and Phalen and Tinel tests were 
negative.  The veteran required no assistive devices to 
ambulate.  X-rays showed straightening of the normal cervical 
lordosis without other significant abnormalities.  The 
examiner diagnosed chronic cervical muscle spasm radiating to 
the shoulders and upper back, most likely myofascial pain, 
with mildly decreased range of motion in the cervical spine, 
full range of motion to shoulders, elbows, and wrists, and 
self-described numbness in both arms of unclear etiology.

VA and private treatment records, including records received 
from the Social Security Administration (SSA) show complaints 
of cervical spine pain radiating into the upper back and 
upper extremities, with treatment including prescribed 
medications, including Tramadol.  SSA records show 
entitlement to disability was denied based on multiple 
arthralgias, esophagitis, and post-traumatic stress disorder 
(PTSD) in February 2002 but was granted in 2004 based on a 
primary diagnosis of PTSD and a secondary diagnosis of 
anxiety disorder, with onset in 2001.  

Given the foregoing findings of limited motion, chronic 
cervical muscle spasm, and pain requiring treatment with 
prescribed medication, the veteran's cervical spine 
disability more closely approximates that of severe cervical 
spine disability.  A 30 percent evaluation is therefore 
warranted under Diagnostic Code 5290.

However, an evaluation greater than 30 percent is not 
warranted because the medical evidence does not establish 
that the veteran's cervical spine disability involves a 
fractured vertebrae or unfavorable ankylosis under Diagnostic 
Codes 5285, 5286, or 5287.  Rather, X-rays demonstrate 
straightening of the normal cervical lordosis but no other 
significant abnormalities and range of motion, albeit with 
limitation and pain, is present.

Moreover, while the medical evidence shows the veteran is 
service-connected for radiculopathy of the cervical spine, 
C8, and has been observed to have muscle spasm, outpatient 
neurological evaluation in December 2001 found no neuropathy 
and normal strength without muscle wasting.  Pain was present 
but inconsistent.  No sensory loss was detected, and reflexes 
were equal.  A rheumatology disorder was suspected but ruled 
out.  Additional neurological consult in February 2002 
confirmed the findings of no radiculopathy and diagnosed 
thoracic outlet syndrome.  Accordingly, absent neurological 
findings appropriate to the site of the diseased C8 cervical 
spine disc, the veteran's disability does not meet the 
criteria for an evaluation greater than 30 percent under 
Diagnostic Code 5293.

The veteran is not service-connected for a thoracic spine 
disability.  A claim for service-connection for this 
manifestation has been referred to the RO for appropriate 
action in the Introduction above.

Beginning July 14, 2003

VA examination reports conducted in July 2003 and March 2006 
found limitation of cervical spine motion at 45 degrees 
forward flexion, 29 degrees extension, 17 degrees left 
lateral flexion, 28 degrees right lateral flexion, 32 degrees 
left lateral rotation, and 49 degrees right lateral rotation, 
at its most limited.  No pain was noted on motion in July 
2003, but tenderness was objectively observed in the 
trapezius muscles.  Sensation and motor strength were found 
to be normal.  No deficit was noted in reflexes and the 
examiner diagnosed radiculopathy with pain in bilateral arms 
due to cervical spine strain.  In August 2006, the examiner 
noted no further limitation of motion due to pain, fatigue, 
incoordination, weakness, lack of endurance or repeated 
motion.  Results of X-rays showed lordosis of the cervical 
spine suggestive of muscle spasm.  Vertebral body heights 
were well maintained and disc bases were unremarkable.  
Neural foramina were widely patent and no other bony 
abnormalities were found.  The examiner diagnosed cervical 
spine paraspinous muscle spam with limited motion.  
Neurological examination in August 2006 detected no 
neuropathy attributable to the C8 vertebrae and service-
connected cervical spine disability.  Left hand, thumb, and 
finger numbness was diagnosed but was not attributed to any 
known neuropathy and, specifically, not to C8 neuropathy.

VA treatment records show no treatment at the VA for the 
cervical spine since the veteran's last VA examination in 
March 2004.  Private treatment records, including records 
received from SSA show complaints of, and treatment for, 
chronic cervical spine pain, including with prescribed 
medications such as Vicodin; a fall in 2005; and clinical 
findings of narrowing at C4-5 and C5-6 disc spaces, absent 
findings of fracture or malalignment of the cervical spine.  
As above noted, SSA disability benefits were ultimately 
granted on the basis of PTSD and anxiety disorder, with onset 
in 2001.  

The medical evidence presents no findings of vertebral 
fracture or of ankylosis of the cervical spine or entire 
spine, thus higher evaluations cannot be warranted under 
Diagnostic Codes 5285, 5286, or 5287.  Rather, clinical tests 
showed no significant bony abnormalities in August 2006 and 
no fractures in 2005.  And the medical evidence demonstrates 
that the veteran can move her neck, albeit with limitation 
and pain.

Finally, while the medical evidence shows the veteran is 
service-connected for radiculopathy of the cervical spine, 
C8, has been observed to have muscle spasm, and was shown in 
private clinical findings to manifest narrowing of the space 
between C4-5 and C5-6, August 2006 VA neurological 
examination and examination for spine found no neurological 
pathology attributable to C8.  The veteran is service-
connected for radiculopathy of the cervical spine 
specifically at C8.  Accordingly, absent neurological 
findings appropriate to the site of a diseased C8 cervical 
spine disc, the veteran's disability does not meet the 
criteria for an evaluation greater than 30 percent under 
Diagnostic Code 5293.

The August 2006 VA examinations were conducted with review of 
the claims file, including the veteran's service medical 
records, the previous VA and private treatment records 
showing the veteran's consistent complaints of neurological 
symptoms, previous VA neurological consultation and 
examination, and the private records showing findings of 
narrowing at C4-5, and C5-6.  The VA examiners had based 
their diagnoses on examination of the veteran, including 
clinical findings, and review of the record.  Hence, the 
August 2006 finding that the veteran exhibited no C8 
neuropathy and that neuropathy of the left upper extremity 
was not the etiological result of C8, or any other known, 
neuropathy, is of greater probative value than the findings 
and diagnoses made by the private examiner in 2005, who did 
not have access to the veteran's entire record and appeared 
to rely on a history as reported by the veteran.  See  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  

Summary

Range of motion measurements take into account pain, pain on 
movement, loss of motion on repetitive motion, and 
fatigability as above discussed.

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
she has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of her disabilities, as 
there is no evidence of record that she has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes. 
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran. In accordance with that holding and 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain and 
weakness have been considered in conjunction with review of 
the limitation of motion diagnostic codes.

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  However, there is no time during the pendancy of the 
claim that the medical evidence has ever supported a rating 
greater than 30 percent.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular criteria 
and there is no basis to refer this case for consideration of 
an extraschedular rating.

The evidence supports an increased evaluation of 30 percent, 
and no greater, under Diagnostic Code 5290 of the old 
criteria, for the service-connected radiculopathy, cervical 
spine, C8, prior to July 14, 2003.

The preponderance of the evidence is against the assignment 
of an evaluation greater than 30 percent for the service-
connected radiculopathy, cervical spine, C8, either prior to 
or beginning July 14, 2003 under Diagnostic Codes 5285, 5286, 
5287, 5290, and 5293 of the old criteria.  


ORDER

An evaluation of 30 percent, and no greater, is granted from 
December 2001, for radiculopathy, cervical spine, C8, subject 
to the laws and regulations governing the award of monetary 
benefits

An evaluation greater than 30 percent radiculopathy, cervical 
spine, C8, beginning July 14, 2003, is denied.








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


